Mr. Justice HutchisoN
delivered the opinion of the Court.
The district court dismissed an unlawful detainer proceeding for want of evidence sufficient to establish title in plaintiff. In a deed of partition the property had been awarded to plaintiff for the purpose of paying certain debts against the estate of plaintiff’s deceased mother. The theory of the district judge was that title had not vested in plaintiff because she had not paid the outstanding debts against the estate. These debts became, of course, a charge upon the land. The payment thereof was not made a condition precedent to the vesting of title in plaintiff nor did her right of possession depend upon such previous payment.
The judgment appealed from must be reversed.